Exhibit 10.28

 

GE

Aviation

 

General

Terms

Agreement

No. GE-1-2299982290-2

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

--------------------------------------------------------------------------------

PROPRIETARY INFORMATION NOTICE   The information contained in this document is
GE Proprietary Information and is disclosed in confidence. It is the property of
GE and shall not be used, disclosed to others, or reproduced without the express
written consent of GE. If consent is given for reproduction in whole or in part,
this notice and the notice set forth on each page of this document shall appear
on any such reproduction. Export control laws may also control the information
contained in this document. Unauthorized export or re-export is prohibited.

 

 





--------------------------------------------------------------------------------

 



GENERAL TERMS AGREEMENT NO. GE-__-__

 

Table of Contents

 

    Agreement

 

 

 

SECTION I - DEFINITIONS

 

 

 

SECTION II – TERMS & CONDITIONS

 

 

 

ARTICLE 1

-

PRODUCTS

ARTICLE 2

-

PRODUCT PRICES

ARTICLE 3

-

PRODUCT ORDER PLACEMENT

ARTICLE 4

-

DELIVERY, TITLE, TRANSPORTATION, RISK OF

 

 

LOSS, PACKAGING OF GE PRODUCTS

ARTICLE 5

-

PAYMENT FOR PRODUCTS

ARTICLE 6

-

GENERAL

ARTICLE 7

-

TAXES AND DUTIES

ARTICLE 8

-

WARRANTIES

ARTICLE 9

-

EXCUSABLE DELAY

ARTICLE 10

-

PATENTS

ARTICLE 11

-

DATA

ARTICLE 12

-

LIMITATION OF LIABILITY

ARTICLE 13

-

GOVERNMENT AUTHORIZATION, EXPORT SHIPMENT

ARTICLE 14

-

PERSONAL DATA PROTECTION

ARTICLE 15

-

NOTICES

ARTICLE 16

-

MISCELLANEOUS

 

 

 

    Exhibit A - Engine Warranty Plan

 

 

 

SECTION I

-

WARRANTIES

SECTION II

-

GENERAL CONDITION

 

 

 

    Exhibit B - Payment Terms

 

 



NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

i

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

THIS GENERAL TERMS AGREEMENT NO. 1-2299982290-2 (hereinafter referred to as this
“Agreement”), dated as of the 26th day of May, 2010, by and between General
Electric Company, a corporation organized under the law of the State of New
York, U.S.A., (including it’s successors and assigns), acting through its
GE-Aviation business unit located in Evendale, Ohio, U.S.A. (hereinafter
referred to as “GE”), GE Engine Services Distribution, LLC, a Delaware limited
liability company having its principal office at One Neumann Way MD 111,
Cincinnati, Ohio 45215 (hereinafter referred to as “GE-LLC”), Willis Lease
Finance Corporation having its principal office at 773 San Marin Drive, Suite
2215, Novato, CA  94998, a corporation organized under the law of Delaware
(hereinafter referred to as “Willis Lease”) and WEST Engine Funding LLC having
its principal office at 773 San Marin Drive, Suite 2215, Novato, CA 94998, a
limited liability company organized under the law of Delaware (herein referred
to as “WEF”) (Willis Lease and WEF are collectively referred to herein as
“Willis”).  GE, GE-LLC, WEF and Willis are also referred to in this Agreement as
the “Parties” or individually as a “Party”.

 

WITNESSETH

 

WHEREAS, Willis has acquired, or is in the process of acquiring a certain number
of GE Spare Engines (as defined below), and

 

WHEREAS,  legal title to the Willis Spare Engines is held by Wells Fargo Bank
Northwest, National Association as owner trustee for either Willis Lease or WEF,
as the case may be, and

 

WHEREAS,  it is the intent of the Parties that Willis Lease and WEF shall be
severally and not jointly liable for the obligations of Willis under this
Agreement, to be determined by which entity issues the purchase order for such
Spare Engine, and

 

WHEREAS, GE, GE-LLC, WEF and Willis desire to enter into this Agreement to
establish the terms and conditions governing the sale by GE and GE-LLC and the
purchase by Willis of Spare Engines (as defined below), related equipment and
spare parts therefor and the product services to be supplied by GE in support of
such installed and Spare Engines for use by Willis with respect to its
commercial jet engine leasing business portfolio (“Activities”), and

 

FURTHER, GE acknowledges that GE-LLC is a 100% owned subsidiary of GE.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
respective Parties hereto agree as follows to the respective Sections of this
Agreement. Capitalized terms used herein that are otherwise undefined shall have
the meanings ascribed to them in Section I (“Definitions”), unless the context
requires otherwise.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

1

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

 

SECTION I - DEFINITIONS

 

These definitions shall apply for all purposes of this Agreement unless the
context otherwise requires.

 

“Aircraft” means the aircraft on which the Engine(s) listed in the applicable
letter agreement to this Agreement is (are) installed.

 

“Agreement” means this General Terms Agreement (together with all exhibits, and
specific transaction agreements (“Letter Agreements”) and attachments) between
GE and Willis.

 

“Airworthiness Directive” means a requirement for the inspection, repair or
modification of the Engine or any portion thereof as issued by the Federal
Aviation Administration of the United States Department of Transportation
(“FAA”).

 

“ATA” means the Air Transport Association of America.

 

“Data” means all information and data of any type, form or nature (including,
but not limited to, designs, drawings, blueprints, tracings, plans, models,
layouts, software, specifications, technical publications, electronic
transmittals, customer website data and memoranda) which may be furnished or
made available to Willis, directly or indirectly, as the result of this
Agreement.

 

“Engine” means the FAA certified Engine(s) described in the applicable letter
agreement(s) to this Agreement or covered under this Agreement pursuant to
Article 8 hereof.

 

“Expendable Parts” means those parts which must routinely be replaced during
inspection, repair, or maintenance, whether or not such parts have been damaged,
and other parts which are customarily replaced at each such inspection and
maintenance period such as filter inserts and other short-lived items which are
not dependent on wear out but replaced at predetermined intervals.

 

“Failed Parts” means those Parts and Expendable Parts suffering a Failure,
including Parts suffering Resultant Damage.

 

“Failure” means the breakage of a Part, failure to function of a Part, or damage
to a Part, rendering it not Serviceable and such breakage, failure or damage has
been determined to the reasonable satisfaction of GE to be due to causes within
GE’s control, including, but not limited to, a defect in design.  Failure shall
also include any defect in material or workmanship.  Failure does not include
any such breakage, malfunction or damage that is due to normal wear and tear
that can be restored by overhaul or repair.

 

“Flight Cycle” means the complete running of an Engine from start through any
condition of flight and ending at Engine shutdown.  A “touch and go landing”
used during pilot training shall be considered as a “Flight Cycle.”

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

2

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

 

“Flight Hours” means the cumulative number of airborne hours in operation of
each Engine computed from the time an aircraft leaves the ground until it
touches the ground at the end of a flight.

 

“Foreign Object Damage” means any damage to the Engine caused by objects that
are not part of the Engine and Engine optional equipment.

 

“GE Products” means Spare Engines, related optional equipment, technical data,
and other products offered from time to time, as may be offered for sale and/or
provided by GE.

 

“GE-LLC Products” means spare Parts, Expendable Parts, Engine Modules, and other
products offered from time to time, as may be offered for sale and/or provided
by GE-LLC.

 

“Labor Allowance” means a GE credit calculated by multiplying the established
labor rate by man-hours allowed for disassembly, reassembly (when applicable),
and for Parts repair.  If a Labor Allowance is granted for a repair, it shall
not exceed the credit that would have been quoted if the Part had not been
repairable.  The established labor rate means either (a) the then current labor
rate mutually agreed between GE and Willis if the work has been performed by
Willis, or (b) the then current labor rate agreed between GE and the third party
repair and overhaul shop if the work has been performed by such repair and
overhaul shop.

 

“Module” means a major sub-assembly of any of the Engines described in the
applicable letter agreements or covered under this Agreement pursuant to Article
8 hereof.

 

“Part” means only those FAA certified Engine and Engine Module Parts which have
been sold originally to Willis by GE for commercial use.  The term excludes
parts that were furnished on new Engines and Modules but are procured directly
from vendors.  Such parts are covered by the vendor warranty and the GE “Vendor
Warranty Back Up.”  Also excluded are Expendable Parts and customary short-lived
items such as igniters and filter inserts.

 

“Parts Credit Allowance” means the credit granted by GE to Willis, in connection
with either a GE-declared campaign change or the Failure of a Part, based on the
price of a replacement Part at the time the Part is removed.  This credit may
take the form of a replacement Part at GE’s option.

 

“Part Cycles” means the total number of Flight Cycles accumulated by a Part.

 

“Parts Repair” means the GE recommended rework or restoration of Failed Parts to
a Serviceable condition.

 

“Part Time” means the total number of Flight Hours accumulated by a Part.

 

“Performance Restoration Shop Visit” - A shop visit in which, at a minimum, the
combustor and high-pressure turbine are exposed and subsequently refurbished.”

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

3

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

“Resultant Damage” means the damage suffered by a Part in warranty because of a
Failure of another Part or Expendable Part within the same engine, provided the
Part or Expendable Part causing the damage was in warranty.

 

“Serviceable” when used to describe an Engine or Part, means in an airworthy
condition within the limits defined in the applicable Engine manuals,
specification and/or publications by the type certificate holder.

 

“Scrapped Parts” means those Parts determined by GE to be un-Serviceable and not
repairable by virtue of reliability, performance or repair costs.  Such Parts
shall be considered as scrapped if they bear a scrap tag duly countersigned by a
GE representative.  Such Parts shall be destroyed and disposed of by Willis
unless requested by GE for engineering analysis, in which event any handling and
shipping shall be at GE’s expense.

 

“Spare Engine” means an Engine acquired in support of Willis's commercial jet
engine leasing business portfolio

 

“Ultimate Life” of a rotating Part means the approved limitation on use of a
rotating Part, in cumulative Flight Hours or Flight Cycles, which a U.S.
government authority establishes as the maximum period of allowed operational
time for such rotating Parts in Willis service, with periodic repair and
restoration.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

4

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

SECTION II – TERMS AND CONDITIONS

 

ARTICLE 1 - PRODUCTS

 

A.    Willis may purchase under the terms and subject to the conditions
hereinafter set forth, Spare Engines, Engine Modules, spare Parts, related
optional equipment, technical data and other products offered from time to time,
as may be offered for sale by GE and GE-LLC (hereinafter referred to as
“Product(s)”) in quantities and in configurations reasonably required to support
Willis’s commercial jet engine leasing business.

 

B.     In order to assure that an adequate supply of GE Spare Engines are
available to support the operating fleet of GE powered aircraft, GE reserves the
option, for a limited period of time following the sale of Spare Engines to
Willis, to repurchase Spare Engines which Willis proposes to utilize for other
than its own engine leasing purposes.

 

Accordingly, if prior to the accumulation of [*] Flight Hours on any Spare
Engine sold hereunder, Willis elects to a) offer such Spare Engine for resale
other than (i) a sale to an affiliate or an owner trustee for the benefit of an
affiliate or (ii) an offer to sell such Engine to a bona fide third party
leasing company, investment fund, bank or other purchaser while such Engine is
subject to a bona fide lease to an airline operator or b) undertake action to
cause components or parts of such Spare Engine to be made available for sale,
Willis shall give GE prompt advanced written notice of such determination
(“Willis’s Notice”). Promptly upon receipt of such notice, GE shall have the
option to repurchase the Spare Engine from Willis (the “GE Repurchase Option”)
at the lower of (i) the net price (the GE quoted spare engine price less any
allowances or other credits available to, and exercised by, Willis) at which
such Spare Engine was sold by GE to Willis, less an amount to cover any use and
operation of the Spare Engine which, as agreed by the parties, shall be equal to
the then-current restoration charges per operating hours and cycles applicable
to the equivalent GE lease pool engine; or (ii) any lower the amount and on the
terms and conditions contained in current, bona fide offer made to Willis by a
third party for such Spare Engine.  GE shall give Willis notice of its decision
to decline or to exercise such GE Repurchase Option within five (5) business
days of its receipt of Willis’s Notice.  Fulfillment by GE of the GE Repurchase
Option shall be conditional upon technical inspection, review and acceptance of
the Spare Engine and its records by GE and the execution of a mutually
acceptable purchase agreement within ten (10) business days of such notice.  If
GE Repurchase Option “a” is exercised by GE, upon completion of the repurchase,
GE shall restore to Willis’s account any allowances and credits applied to
reduce the GE quoted spare engine price.  For the avoidance of doubt, such GE
Repurchase Option shall not apply to any sale of a Spare Engine intended to
secure sale/leaseback financing in connection therewith.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

5

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

ARTICLE 2 - PRODUCT PRICES

 

A.    In General.  The selling price of GE-LLC or GE Products will be the
respective prices which are quoted in GE-LLC’s Spare Parts Price Catalog, as
revised from time to time (the “Spare Parts Catalog” or “Catalog”) or in GE’s
written quotation or proposal from time to time and confirmed in a Letter
Agreement for the purchase of Spare Engines or in a purchase order placed by
Willis and accepted by GE-LLC.  GE shall quote such prices in U.S. Dollars and
Willis shall pay for GE-LLC or GE Products in U.S. Dollars. All Product prices
include the cost of GE’s standard tests, inspection and commercial packaging,
but exclude, in the case of Engines, shipping stands, containers and engine
covers. Transportation costs and costs resulting from special inspection,
packaging, testing or other special requirements, requested by Willis, will be
paid for by Willis.  GE-LLC will advise Willis in writing [*] days in advance of
any changes in prices affecting a significant portion of the prices in the
Catalog.  During such [*] day period, GE-LLC shall not be obligated to accept
Willis purchase orders for quantities of spare Parts in excess of up to [*] days
of Willis’s normal usage beyond the effective date of the announced price
change.

 

B.    Spare Engines. Spare Engine prices will be quoted as base prices, subject
to escalation using the appropriate GE Engine escalation provisions then in
effect.  The appropriate GE escalation provisions will be set forth in each
applicable letter agreement to this Agreement.  No change to such escalation
provisions will apply to Willis until GE provides Willis at least [*] days prior
written notice.

 

ARTICLE 3 - GE PRODUCT ORDER PLACEMENT

 

A.    The terms and conditions set forth herein are in lieu of all printed terms
and conditions appearing on Willis’s purchase orders.

 

B.     Willis shall place purchase orders for GE or GE-LLC Products and GE’s or
GE-LLC’s acknowledgment of each purchase order shall constitute acceptance
thereof.

 

ARTICLE 4 - DELIVERY, TITLE, TRANSPORTATION, RISK OF LOSS, PACKAGING OF PRODUCTS

 

A.    Delivery of GE Products and GE-LLC Products shall be at GE’s facility in
Evendale, Ohio, U.S.A., Peebles, Ohio, U.S.A., or Erlanger, Kentucky, U.S.A., or
point of manufacture, or other facility at GE’s option.

 

(i)

 

B.    Upon Delivery, title to GE Products and GE-LLC Products as well as risk of
loss thereof or damage thereto shall pass to Willis.  Willis shall be
responsible for all risk and expense in obtaining any required licenses and
carrying out all customs formalities for the exportation and importation of
goods in accordance with the Article titled “Government Authorization” of this
Agreement.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

6

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

C.    Willis shall arrange and pay for transportation of such GE and GE-LLC
Products from the point of delivery described in Paragraph A of this Article.

 

ARTICLE 5 - PAYMENT FOR PRODUCTS

 

Payment terms are set forth in the attached Exhibit C. For the avoidance of
doubt, no Willis entity other than the sole entity executing a purchase order
shall have any liability to GE or GE-LLC pursuant to such purchase order.

 

ARTICLE 6 - GENERAL

 

Solely for purposes of Articles 7-16 of the Agreement, the abbreviation “Seller”
shall refer to both GE and GE-LLC since each entity will be subject to these
terms.  In addition, again solely for purposes of Articles 7-16 of the
Agreement, the term “Product(s)” shall refer to both GE Product(s) and GE-LLC
Product(s).

 

For purposes of this Agreement, “Willis” shall refer to “Willis Lease” or “WEF”
depending on whether the purchase order for the respective Spare Engine was
issued by Willis Lease or WEF.  For the avoidance of doubt, the obligations of
Willis Lease and WEF under this Agreement are several and not joint.

 

ARTICLE 7 – TAXES AND DUTIES

 

Unless otherwise specified in this Agreement, Seller shall be responsible for
and pay directly all corporate and individual taxes measured by net income or
profit imposed by any governmental authority on Seller, its employees or
subcontractors in any way connected with this Agreement  (“Seller
taxes”).  Willis shall be responsible for and pay directly when due and payable
all taxes, duties, fees, or other charges of any nature (including, but not
limited to, ad valorem, consumption, excise, franchise, gross receipts, import,
license, property, sales, stamp, storage, transfer, turnover, use, or
value-added taxes, and any and all items of withholding, deficiency, penalty,
addition to tax, interest, or assessment related thereto), other than Seller
taxes, imposed by any governmental authority on Seller or its employees or
subcontractors in any way connected with  this Agreement ("Willis taxes").  All
payments due and payable to Seller by Willis under this Agreement shall be made
without deduction or withholding for Willis taxes, except that if Willis shall
be required by law to deduct or withhold any Willis taxes from or in respect of
any amount payable by it to Seller hereunder, the amount payable by Willis shall
be increased by such amount as may be necessary so that after making all
required deductions or withholdings (including deductions or withholdings with
respect to any additional amounts payable pursuant to this sentence), Seller
receives the same amount that it would have received if no such deduction or
withholding had been made.  If Seller is nevertheless required to pay Willis
taxes, Willis shall, promptly upon presentation of Seller’s invoice for the
Willis taxes, reimburse Seller for the Willis taxes.  Willis shall provide to
Seller on a timely basis accurate official receipts for deducted or withheld
taxes.  All rights to drawback of customs duties paid by Seller to the





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

7

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

customs authorities of the country of manufacture of any products shall belong
to Seller.  Willis agrees to cooperate reasonably with Seller at Seller’s
expense to obtain a drawback.

 

ARTICLE 8 - WARRANTY

 

Applicable warranties are set forth in Exhibit A relating to all Engines or
Parts, including Expendable Parts, purchased by Willis directly from GE or
GE-LLC.

 

ARTICLE 9 - EXCUSABLE DELAY

 

Seller shall not be liable or in breach of its obligations under this Agreement
to the extent performance of such obligations is delayed or prevented, directly
or indirectly, by causes beyond its reasonable control, including acts of God,
fire, terrorism, war (declared or undeclared), severe weather conditions,
earthquakes, epidemics, material shortages, insurrection, acts or omissions of
Willis or Willis’s suppliers or agents, any act or omission by any governmental
authority, strikes, labor disputes, acts or threats of vandalism or terrorism
(including disruption of technology resources), transportation shortages, or
vendor’s failure to perform (each an “Excusable Delay”).  The delivery or
performance date shall be extended for a period equal to the time lost by reason
of delay, including time to overcome the effect of the delay. Seller shall use
reasonable efforts to continue performance whenever such causes are removed. If
Seller is delayed solely by any acts or omissions of Willis or Willis’s other
contractors or suppliers, Seller shall be entitled to a reasonable adjustment in
price and time for performance. In the event an Excusable Delay continues for a
period of [*] or more beyond the scheduled delivery or performance date, Willis
or Seller may, upon [*] days written notice to the other, cancel the part of
this Agreement so delayed, Seller shall return to Willis all payments relative
to the canceled part of this Agreement and Willis shall pay Seller its
reasonable cancellation charges in the event Willis elects to cancel the
affected part of this Agreement due solely to the acts or omissions of Willis.

 

ARTICLE 10 – PATENTS

 

A.    Seller shall handle all claims and defend any suit or proceeding brought
against Willis insofar as based on a claim that any Product furnished under this
Agreement, without any alteration or further combination, constitutes an
infringement of any patent of the United States or of any patent of any other
country that is signatory to Article 27 of the Convention on International Civil
Aviation signed by the United States at Chicago on December 7, 1944, in which a
Willis customer pursuant to a lease or similar arrangement, operates Spare
Engines of Willis.

 

B.    Seller’s liability hereunder is conditioned upon Willis promptly notifying
Seller in writing and giving Seller authority, information and assistance (at
Seller’s expense) for the defense of any suit or proceeding.  In case such
Product is held in such suit or proceeding to constitute infringement and the
use of said Product is enjoined, Seller shall, at its own expense and at its
option, either (1) procure for Willis and it’s customers the right to continue
using such Product; (2) replace same with satisfactory to Willis and
non-infringing Product; or (3) modify same so it becomes satisfactory to Willis
and non-infringing Product.





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

8

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

Seller shall not be responsible to Willis or to any third party, for incidental
or consequential damage, including, but not limited to, costs, expenses,
liabilities or loss of profits resulting from loss of use.

 

C.    The remedies described in Paragraphs (A) and (B) above do not apply to any
Product or Part (1) not purchased by Willis from Seller (except for Products or
Parts installed as Original Equipment on Spare Engines owned, leased or operated
by Willis); (2) that was changed, modified, or not used for its intended
purpose; or (3) that was manufactured by Seller to Willis’s unique
specifications or directions.

 

The obligations recited in this Article shall constitute the sole and exclusive
liability of Seller for actual or alleged patent infringement.

 

ARTICLE 11 – DATA

 

A.    All Data is proprietary to and shall remain the property of Seller.  All
Data is provided to or disclosed to Willis in confidence, and shall neither (1)
be used by Willis or be furnished by Willis to any other person, other than
Willis’s customer, and/or Willis’s or Willis’s  customer’s repair facility who
shall have their own General Terms Agreement with Seller for the applicable
engine model,  firm or corporation for the design or manufacture or repair of
any products, articles, compositions of matter, or processes, nor (2) except as
permitted to  parties identified in clause (1) above, be permitted out of
Willis’s possession, or divulged to any other person, firm or corporation, nor
(3) be used in the creation, manufacture, development, or derivation of any
repairs, modifications, spare parts, designs or configuration changes, or to
obtain FAA or any other government or regulatory approval of any of the
foregoing.  Data shall not be used for the maintenance, repair, or assessment of
continued airworthiness of any products not supplied or covered under this
Agreement.  If GE’s written consent is given for reproduction in whole or in
part, any existing notice or legend shall appear in any such
reproduction.  Nothing in this Agreement shall preclude Willis, or Willis’s
Customer, and/or Willis’s, or Willis’s Customer’s repair facilities to the
extent permitted in clause (1) above, from using such Data for the modification,
overhaul, or maintenance work performed by Willis on Willis’s Products; except
that all repairs or repair processes that require a license (including, but not
limited to, high technology repairs) from Seller will be the subject of a
separate license and substantiated repair agreement between Seller and Willis.

 

B.     Seller warrants that it either owns or will secure the right for Willis
and/or it’s customers to use, as set forth in this Paragraph, software delivered
as part of an Engine by Seller to Willis under this Agreement.  Seller agrees to
provide to Willis, as part of the delivered Engines, a copy of all software, in
machine readable (object code) format, necessary solely for the operation of
Engines provided under this Agreement.  Seller will provide to Willis and Willis
agrees to accept and execute all necessary license agreements, if any, that are
required to memorialize such rights to use such software.  Willis agrees that it
shall have no rights to sublicense, decompile or modify any software provided by
Seller without the prior express





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

9

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

written consent of the owner of such software.  Willis shall be solely
responsible for negotiating any licenses necessary to secure for Willis any
additional rights in any software.

 

ARTICLE 12 - LIMITATION OF LIABILITY

 

The liability of Seller to Willis arising out of, connected with, or resulting
from the manufacture, sale, design, possession, use or handling of any Product
(including Spare Engines obtained, acquired, leased or operated after the
execution of this Agreement) or Parts thereof or therefor or furnishing of
services under this Agreement, whether in contract, warranty, tort (including,
without limitation, negligence, but excluding willful misconduct or gross
negligence) or otherwise, shall be as set forth in this Agreement or in Exhibit
A or B or in the applicable letter agreements to the Agreement and shall not in
any event exceed the purchase price (or in the absence of a purchase price, the
fair market value) of the Engine giving rise to Willis’s claim. The fair market
value of the Engine shall be determined at the time the claim is made but shall
not include any reductions in the fair market value resulting solely from the
subject of the claim.  The foregoing shall constitute the sole remedy of Willis
and the sole liability of Seller. In no event shall Seller be liable for
incidental, punitive, special, indirect or consequential damages, including but
not limited to, damage to, or loss of use, revenue or profit with respect to any
aircraft, engine, or part thereof. THE WARRANTIES AND GUARANTEES SET FORTH IN
EXHIBIT A AND ANY APPLICABLE LETTER AGREEMENTS ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER WARRANTIES AND GUARANTEES WHETHER WRITTEN, STATUTORY, ORAL, OR IMPLIED
(INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY ARISING FROM COURSE OF DEALING,
COURSE OF PERFORMANCE, OR USAGE OF TRADE).

 

For the purpose of this Article, the term “Seller” shall be deemed to include
General Electric Company, its subsidiaries (including but not limited to GE
Engine Services Distribution, LLC), assigns, subcontractors, suppliers, Product
co-producers, and the respective directors, officers, employees, and agents of
each.

 

ARTICLE 13 - GOVERNMENT AUTHORIZATION, EXPORT SHIPMENT

 

Willis shall be responsible for obtaining any required licenses or any other
required governmental authorization and shall be responsible for complying with
all U.S. and foreign government licensing and reporting requirements, including
the requirement to file export records with the U.S. Automated Export System
(i.e. "AES records") prior to export from the US. Consistent with its obligation
to file AES records, Willis acknowledges and agrees that it will issue a power
of attorney or other instructions to a freight forwarder authorized to file such
records, requiring that freight forwarder to make such AES filings.   Willis
shall restrict disclosure of all information and data furnished in connection
with such authorization and shall ship the subject matter of the authorization
to only those destinations that are authorized by the U.S. Government.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

10

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

ARTICLE 14 – PERSONAL DATA PROTECTION

 

A.    “Personal Data” is any information relating to an identified or
identifiable natural person or to any legal entity if such legal entity is
subject to data protection legislation in their country of incorporation (“Data
Subject”).

 

B.      Willis and Seller each agree that any Personal Data obtained from the
other Party will be deemed Data of the other Party as defined in this Agreement
whether or not the Personal Data is publicly available.

 

C.      Willis and Seller each represent that in providing Personal Data to one
another they will comply with all applicable laws and regulations, including but
not limited to providing notices to or obtaining consents from the Data Subjects
when required.

 

D.     Steps shall be taken to implement and maintain physical, technical and
organizational measures to ensure the security and confidentiality of Personal
Data in order to prevent accidental, unauthorized or unlawful access, use,
modification, disclosure, loss or destruction of Personal Data. The security
measures taken shall be in compliance with applicable data protection laws and
shall be adapted to the risks represented by the processing and the nature of
the personal data to be collected and/or stored.

 

ARTICLE 15 - NOTICES

 

Any notices under this Agreement shall become effective upon receipt and shall
be in writing and be delivered or sent by mail, courier service, personal
service or fax to the respective parties at the following addresses, which may
be changed by written notice:

 

 

If to:

Willis Lease Finance Corporation

If to:

General Electric Company

 

773 San Marin Drive, Suite 2215

 

GE-Aviation

 

Novato, CA 94998

 

One Neumann Way, M.D. ____

 

 

 

Cincinnati, Ohio 45215-1988 USA

 

 

 

 

Attn:

General Counsel

Attn:

Customer Support Manager

 

Facsimile Number:

 

Facsimile Number:

 

Telephone Number:

 

Telephone Number:

 

 

 

 

If to:

WEST Engine Funding LLC

If to:

GE Engine Services Distribution, LLC

 

773 San Marin Drive, Suite 2215

 

One Neumann Way, MD 111

 

Novato, CA 94998

 

Cincinnati, OH 45215-6301

 

 

 

 

Attn:

General Counsel

Attn:

President

 

Facsimile Number:

 

Facsimile Number:

 

Telephone Number:

 

Telephone Number:

 

Notice sent by the U.S. mail, postage prepaid, shall be deemed received within
[*] days after deposit.





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

11

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

ARTICLE 16 - MISCELLANEOUS

 

A.    Assignment of Agreement.  This Agreement may not be assigned, in whole or
in part, by either Party without the prior written consent of the other Party;
except, that, Willis’s consent shall not be required for the assignment by
Seller of all or a portion of the Agreement to a subsidiary of Seller.

 

B.     Applicable Law; Venue.  All aspects of this Agreement and the obligations
arising hereunder will be governed in accordance with the law of the State of
New York, U.S.A.; except, that New York conflict of law rules will not apply if
the result would be the application of the laws of another jurisdiction.  The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this Agreement.

 

C.     Entire Agreement; Modification.  This Agreement contains the entire and
only agreement between the parties, and it supersedes all pre-existing
agreements between such parties, respecting the subject matter hereof; and any
representation, promise or condition in connection therewith not incorporated
herein shall not be binding upon either Party.  No modification or termination
of this Agreement or any of the provisions herein contained shall be binding
upon the Party against whom enforcement of such modification or termination is
sought, unless it is made in writing and signed on behalf of Seller and Willis
by duly authorized executives.

 

D.    Confidentiality of Information. This Agreement and letter agreements
contain information specifically for Willis and Seller, and nothing herein
contained shall be divulged by Willis or Seller to any third person, firm or
corporation, without the prior written consent of the other Parties, which
consent shall not be unreasonably withheld; except (i) that Willis’s consent
shall not be required for disclosure by Seller of this Agreement and letter
agreements, and related information given by Willis to Seller, to an Engine
program participant, joint venture participant, engineering service provider or
consultant to Seller so as to enable Seller to perform its obligations under
this Agreement or letter agreements or to build the Engine or to provide
informational data; (ii) to the extent required by Government agencies, by law,
or to enforce this Agreement; and (iii) to the extent necessary for disclosure
to the Parties’ respective insurers, accountants or other professional advisors
who must likewise agree to be bound by the provisions of this Article.  In the
event (i) or (iii) occur, suitable restrictive legends limiting further
disclosure shall be applied.  In the event the Agreement, or other Seller
information or data is required to be disclosed or filed by government agencies
by law, or by court order, Willis shall endeavor to notify Seller as soon as
practicable in advance of such disclosure or filing and shall cooperate
reasonably with Seller in seeking at Seller’s cost confidential treatment of
sensitive terms of the Agreement or such information and data.

 

E.     Duration of Agreement. This Agreement shall remain in full force and
effect until (i) Willis ceases to own at least one (1) Spare Engine set forth
herein, or (ii) the occurrence of a





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

12

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

material breach of the obligations set forth in Article 11.  Nothing herein
shall affect the rights and obligations and limitations set forth in this
Agreement as to Products ordered for delivery and work performed prior to
termination of this Agreement.

 

F.      Survival Of Certain Clauses. The rights and obligations of the Parties
under the following Articles and related Exhibits shall survive the expiration,
termination, completion or cancellation of this Agreement:

 

Payment for Products

Taxes and Duties

Patents

Data

Limitation of Liability

Governmental Authorization, Export Shipment

Miscellaneous

 

G.    Language. This Agreement, orders, Data, notices, shipping invoices,
correspondence and other writings furnished hereunder shall be in the English
language.

 

H.    Severability.  The invalidity or un-enforceability of any part of this
Agreement, or the invalidity of its application to a specific situation or
circumstance, shall not affect the validity of the remainder of this Agreement,
or its application to other situations or circumstances.  In addition, if a part
of this Agreement becomes invalid, the Parties will endeavor in good faith to
reach agreement on a replacement provision that will reflect, as nearly as
possible, the intent of the original provision.

 

I.      Waiver.  The waiver by any Party of any provision, condition, or
requirement of this Agreement, shall not constitute a waiver of any subsequent
obligation to comply with such provision, condition, or requirement.

 

J.     Dispute Resolution.  If any dispute arises relating to this Agreement,
the Parties will endeavor to resolve the dispute amicably, including by
designating senior managers who will meet and use commercially reasonable
efforts to resolve any such dispute.  If the Parties’ senior managers do not
resolve the dispute within [*] days of first written request, either party may
request that the dispute be settled and finally determined by binding
arbitration, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in New York, New York, by one or more arbitrators
appointed in accordance with the AAA Rules. The arbitrator(s) will have no
authority to award punitive damages, attorney’s fees and related costs or any
other damages not measured by the prevailing party's actual damages, and may
not, in any event, make any ruling, finding or award that does not conform to
the terms and conditions of the Agreement and applicable law.  The award of the
arbitrator(s) will be final, binding and non-appealable, and judgment may be
entered thereon in any court of competent jurisdiction. All statements made or
materials produced in connection with this dispute resolution process and
arbitration are confidential and will not be disclosed to any third party except
as required by law or





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

13

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

subpoena. The Parties intend that the dispute resolution process set forth in
this Article will be their exclusive remedy for any dispute arising under or
relating to this Agreement or its subject matter. Either party may at any time,
without inconsistency with this Article, seek from a court of competent
jurisdiction any equitable, interim, or provisional relief to avoid irreparable
harm or injury.  This Article will not apply to and will not bar litigation
regarding claims related to a party’s proprietary or intellectual property
rights, nor will this Article be construed to modify or displace the ability of
the Parties to effectuate any termination contemplated in this Agreement.

 

K.    Waiver of Immunity.  With respect to any Willis entity who is incorporated
or based outside the United States, to the extent that such Willis entity or any
of its property becomes entitled at any time to any immunity on the grounds of
sovereignty or otherwise from any legal action, suit or proceeding of any
nature, Willis hereby irrevocably waives the application of such immunity and
particularly, the U.S. Foreign Sovereign Immunities Act, 28 U.S.C. 1602, et.
seq., insofar as such immunity relates to Willis’s rights and obligations in
connection with this Agreement.

 

L.    Electronic Transactions.

 

(i)      Seller may grant Willis access to and use of the GE Customer Web Center
(“CWC”) and/or other GE Web sites (collectively, “GE Sites”).  Willis agrees
that such access and use shall be governed by the applicable GE Site Terms and
Conditions, provided, however, that in the event of a conflict with the
provisions of this Agreement, this Agreement shall govern.

 

(ii)     Seller may permit Willis to place purchase orders for certain Products
on the GE Sites by various electronic methods (“Electronic POs”). The Parties
agree that such Electronic POs a) constitute legally valid, binding agreements;
b) have the same force and effect as purchase orders placed in paper format
signed by Willis in ink; and c) are subject to the terms and conditions hereof.

 

(iii)    Seller may permit Willis to access certain technical Data through the
CWC, including, but not limited to GE technical publications under the terms and
conditions of this Agreement. Willis shall be responsible for contacting its FAA
representative for guidelines on the use of such electronic technical data.

 

(iv)    Willis represents and warrants that any employee or representative who
places Electronic POs or accesses Data through the CWC is authorized by Willis
to do so and has obtained a login name(s) and password(s) through the GE Site
registration process.  Seller shall be entitled to rely on the validity of a
login name or password unless notified otherwise in writing by Willis.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

14

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

Counterparts:    This Agreement may be signed by the Parties in separate
counterparts, and any single counterpart or set of counterparts, when signed and
delivered to the other Parties shall together constitute one and the same
document and be an original Agreement for all purposes.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and the year first above written.

 

WILLIS LEASE FINANCE CORPORATION     GENERAL ELECTRIC COMPANY

 

 

By:

 

    

By:

 

 

 

 

 

 

Typed Name:

 

 

Typed Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

WEST ENGINE FUNDING LLC

 

GE ENGINE SERVICES

 

 

 

DISTRIBUTION, LLC

 

 

 

 

By:

 

    

By:

 

 

 

 

 

 

Typed Name:

 

 

Typed Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 



NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

15

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

EXHIBIT A

 

[*] ENGINE WARRANTY PLAN

 

SECTION I - WARRANTIES

 

A.  New Engine Warranty

 

1.   GE warrants each new Engine and Module against Failure for the initial [*]
Flight Hours as follows:

 

a.    Parts Credit Allowance will be granted for any Failed Parts.

 

b.   Labor Allowance for disassembly, reassembly, test and Parts Repair of any
new Engine part will be granted for replacement of Failed Parts.

 

c.    Such Parts Credit Allowance and Labor Allowance will be:  100% from new to
[*] Flight Hours and decreasing pro rata from 100% at [*] Flight Hours to zero
percent at [*] Flight Hours.

 

2.   As an alternative to the above allowances, GE shall upon request of Willis:

 

a.    Arrange to have Failed Engines and Modules repaired per the terms of
Paragraph 1 above, at a facility designated by GE.

 

B.   New Parts Warranty

 

In addition to the warranty granted for new Engines and Modules GE warrants
Parts as follows:

 

1.   During the first [*] Flight Hours for such Parts GE will grant 100% Parts
Credit Allowance or Labor Allowance for repair labor for Failed Parts.

 

2.   GE will grant a pro rata Parts Credit Allowance for Scrapped Parts
decreasing from 100% at [*] Flight Hours Part Time to zero percent at the
applicable hours designated in the applicable Engine Parts Table set forth in
Attachment I and Attachment II to this Exhibit A.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

A-1

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

C.   Ultimate Life Warranty

 

1.   GE warrants Ultimate Life limits on a rotating Part for which a FAA imposed
Ultimate Life limitation is published.

 

2.   GE will grant a pro rata Parts Credit Allowance of 100% when new,
decreasing pro rata from 100% when to zero percent at [*] Flight Cycles {and
100% when new to 0% at [*] Flight Cycles for HPT Components if the Engine is the
[*] or the [*]}.  Credit will be granted only when such Parts are permanently
removed from service by a U.S. Government imposed Ultimate Life Limitation of
less than [*] Flight Cycles. Credit will not be granted under this Ultimate Life
Warranty for any individual Failure or other cause not related to the total
usage capability of all such Parts in Willis service.

 

D.  Campaign Change Warranty

 

1.   A campaign change will be declared by GE when a new Part design
introduction, Part modification, Part Inspection, or premature replacement of an
Engine or Module is required by a time compliance GE Service Bulletin
implementing an Airworthiness Directive.  GE will grant the following Parts
Credit Allowances:

 

(i)   100% for Parts in inventory or removed from service when new or with [*]
Flight Hours or less total Part Time.

 

(ii) 50% for Parts in inventory or removed from service with over [*] Flight
Hours since new, regardless of warranty status.

 

2.   Labor Allowance - GE will grant 100% Labor Allowance for disassembly,
reassembly, modification, testing, or Inspection of GE-supplied Engines, Modules
or Parts therefor when such action is required to comply with a mandatory time
compliance GE Service Bulletin implementing an Airworthiness Directive.

 

3.   Life controlled Parts which are set forth in the Ultimate Life Warranty and
which are retired by Ultimate Life limits including FAA Airworthiness Directive,
are excluded from Campaign Change Warranty.

 

E.   Warranty Pass-On

 

If requested by Willis and consented to by GE in writing, which consent will not
be unreasonably withheld, GE will permit assignment of the warranty support for





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

A-2

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

Engines sold by Willis to commercial Willis operators, or to other aircraft
operators.  Such warranty support will be limited to Engines or Parts which were
purchased under this Agreement or to initially installed Engines purchased by
Willis from the Aircraft manufacturer and apply to the unexpired portion of the
New Engine Warranty, New Parts Warranty, Ultimate Life Warranty, Campaign Change
Warranty, Vendor Back-Up Warranty, and Vendor Interface Warranty (collectively,
the “Engine Warranties”), and will require such operator(s) to agree in writing
to be bound by and comply with all the terms and conditions, including the
limitations, applicable to the Engine Warranties.

 

Seller's consent shall not be required for the assignment by Willis to one or
more financing institutions of Willis's rights to the Engine Warranties, each
such assignment made in respect to Willis's initial financing of one or more new
Aircraft or spare Engine(s), as the case may be.  In exercising any rights under
such Engine Warranties, such assignee shall be conclusively deemed to have
accepted the applicable terms and conditions of this GTA, including the
limitations,  applicable to the Engine Warranties.  The exercise by such
assignee of any rights to the Engine Warranties shall not release Willis from
any of its duties or obligations to Seller under this GTA except to the extent
of actual performance by the assignee.  Seller’s liability to either or both
Willis and its assignee shall not be increased, duplicated or multiplied in any
way by reason of such assignment.  Willis shall provide the assignee an
extracted copy of the terms and conditions of this GTA (including a copy of this
paragraph) applicable to the Engines Warranties. Seller’s consent to the
assignment under the foregoing terms shall be deemed fulfilled, without further
action by the Seller, upon receipt by Seller of Willis’s written notice
identifying the assignee of the Engine Warranties.

 

F.   Vendor Back-Up Warranty

 

1.   GE controls and accessories vendors provide a warranty on their products
used on GE Engines.  This warranty applies to controls and accessories sold to
GE for delivery on installed or spare Engines and controls and accessories sold
by the vendor to Willis on a direct purchase basis.  In the event the controls
and accessories suffer a failure during the vendor’s warranty period, Willis
will submit a claim directly to the vendor in accordance with the terms and
conditions of the vendor’s warranty.

 

2.   In the event a controls and accessories vendor fails to provide a warranty
at least as favorable as the GE New Engine Warranty (for complete controls and
accessories) or New Parts Warranty (for components thereof), or if provided,
rejects a proper claim from Willis, GE will intercede on behalf of Willis to
resolve the claim with the vendor.  In the event GE is unable to resolve a
proper claim with the vendor,





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

A-3

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

GE will honor a claim from Willis under the provisions and subject to the
limitations of GE’s New Engine or New Parts Warranty, as
applicable.  Settlements under Vendor Back-Up Warranty will exclude credits for
resultant damage to or from controls and accessories procured directly by Willis
from vendors.

 

G.  Vendor Interface Warranty

 

Should any control or accessory, for which GE is responsible, develop a problem
due to its environment or interface with other controls and accessories or with
an Engine, Module or equipment supplied by the aircraft manufacturer, GE will be
responsible for initiating corrective action.  If the vendor disclaims warranty
responsibility for Parts requiring replacement, GE will apply the provisions of
its New Parts Warranty to such Part whether it was purchased originally from GE
or directly from the vendor.

 

H.  THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
WARRANTIES, WHETHER WRITTEN, STATUTORY, ORAL, OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OR ANY IMPLIED WARRANTY ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE,
OR USAGE OF TRADE).

 

SECTION II - GENERAL CONDITIONS

 

A.  Willis will maintain adequate operational and maintenance records and make
these available for GE inspection.

 

B.   GE will deny a claim under any of the Warranty provisions, and the Warranty
provisions will not apply if it has been reasonably determined by GE that:

 

(1)  [*]

 

C.   The express provisions herein set forth the maximum liability of GE with
respect to all claims of any kind under this Exhibit A, including, without
limitation, contracts, warranty, tort and negligence arising out of the
manufacture, design, sale, possession, use or handling of the Products
(including Engines installed on Willis’s owned or leased aircraft as original
equipment and engines obtained, acquired, leased or operated before or after the
execution of this Agreement) or Parts thereof or therefor, and in no case shall
GE’s liability to Willis exceed the purchase price (or in the absence of a
purchase price, the fair market value) of the Engine, service or other thing
giving rise to Willis’s claim.  In no event shall GE be liable for incidental,
special, punitive or consequential damages.  For the purpose of this Section II,
the





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

A-4

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

term “GE” shall be deemed to include the General Electric Company, its
subsidiaries, assigns, subcontractors, suppliers, Product co-producers, and the
respective directors, officers, employees, and agents of each. If Willis uses
non- GE Parts or non- GE approved repairs and such parts or repairs cause
personal injury, death or property damage to third parties, Willis shall
indemnify and hold harmless GE from all claims and liabilities connected
therewith. This indemnification shall survive termination of this Agreement.

 

D.  Willis shall apprise GE of any Failure within [*] days after the discovery
of such Failure.  Such notice shall include a delineation of all other products
or parts not supplied by GE which have been incorporated into the Engine that
may have contributed  to the Failure or that are involved with the operation of
the module in which the Failure occurred. Any Part for which a Parts Credit
Allowance is requested by Willis shall be returned to GE upon specific request
by GE and must be accompanied by sufficient information to identify the Part and
the reason for its return.  In such event, upon return to GE, such Part shall
become the property of GE unless GE directs otherwise.  Transportation expenses
shall be borne by GE.

 

E.   The warranty applicable to a replacement Part provided under the terms of
the New Engine Warranty or New Parts Warranty shall be the same as the warranty
on the original Part.  The unexpired portion of the applicable warranty will
apply to Parts repaired under the terms of such warranty.

 

F.   Willis will cooperate with GE in the development of Engine operating
practices, repair procedures, and the like with the objective of improving
Engine operating costs.

 

G.  If compensation becomes available to Willis under more than one warranty or
other Engine program consideration, Willis will not receive duplicate
compensation but will receive the compensation most beneficial to Willis under a
single warranty or other program consideration.

 

H.  Any repair which is performed without the prior authorization of GE will not
be covered by the applicable warranty.

 

I.    Transportation to and from repair facilities shall be paid by Willis.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

A-5

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

ATTACHMENT I

[*]

 

Parts Time (Hours)

 

[*]            [*]

[*]

 

 

 

 

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

A-6

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

ATTACHMENT II

[*]

 

Parts Time (Hours)

 

[*]            [*]

[*]

 

 

*  Warranty Parts List may change

 

 



NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

A-7

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

EXHIBIT B

 

PAYMENT TERMS

 

A.      Willis shall make payment in United States Dollars and in immediately
available funds.  Payment will be effective upon receipt thereof.

 

        For Spare Engines and Modules:

 

-       Unless waived by GE in writing, [*] months prior to a scheduled delivery
date, GE shall render to the applicable Willis entity an invoice for [*] percent
([*]%) of the base price (unescalated) which such Willis entity shall pay within
[*] days of the date of the invoice; and

-       Payment of the balance, including amount for price escalation to the
month of scheduled delivery, if any, shall be made by the applicable Willis
entity at time of delivery of each item.

-       Solely for administrative purposes (including shipping, export and
taxation requirements), the applicable Willis entity (i.e. either Willis Lease
or WEF) shall have the right to place, and GE shall have the right to require, a
purchase order reflecting the Willis entities’ commitment to purchase a Spare
Engine or Module as contained in the applicable Letter Agreement. For avoidance
of doubt, placement of such purchase order shall not affect the payment
obligation of the applicable Willis specified above, or the shipment obligation
of GE as set forth in the applicable Letter Agreement.

 

        For special tools and test equipment, payment of the selling price
shall be made at time of delivery thereof.

 

        For spare Parts including Expendable Parts, payment shall be made at
time of delivery.

 

B.       All invoicing and payments (including payment details) hereunder shall
be transmitted electronically to GE’s bank account as notified by GE on its
invoices.

 

C.       If delivery hereunder is delayed by the applicable Willis entity,
payment shall be made based on the delivery schedule set forth in the applicable
Letter Agreement.

 

D.      GE may establish different payment terms in the event the applicable
Willis entity consistently fails to make

payment according to the terms set forth above.

 





NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

B-1

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------

 

GENERAL TERMS AGREEMENT NO. GE-1-2299982290

 

 

E.        In the event that the applicable Willis entity has a bona fide dispute
regarding any part or amount   contained within an invoice, such Willis entity
shall within [*] calendar days of receipt of the invoice give written notice to
GE of that portion of the invoice in dispute, with their substantiated reasons,
together with any supporting documentation.  GE and such Willis entity shall use
their respective best endeavours and allocate sufficient resources to settle any
part of an invoice disputed by Customer in accordance with this Article 16 J
within [*] calendar days or as soon as possible thereafter. Should  the
applicable Parties fail to reach resolution of any disputed invoice within such
period,  the disputed invoice shall be resolved by designating  senior managers
to resolve the dispute in accordance with Article 16 J.  On resolution of the
dispute GE shall credit such Willis entity or such Willis entity shall be pay to
GE, as applicable, the disputed portion of the invoice within [*] calendar days.

Such Willis entity shall be required to pay the undisputed portion of any
invoice in accordance with the payment terms set forth above. Provided that such
Willis entity complies with these requirements, no late payment charges, as set
forth in paragraph F below, shall be levied on the disputed amount, for the time
that such amount is disputed by the Parties.

 

F.       If such Willis entity fails to make any of the foregoing payments when
due, such Willis entity will also pay to GE, without prejudice to any other
rights available to GE under this Agreement, interest on any late payment,
calculated from the payment due date to the date of actual remittance.  Interest
will be computed at [*] plus [*]% per annum, but in no event will the rate of
interest be greater than the highest rate then permitted under applicable law.

 

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

B-2

GE PROPRIETARY INFORMATION

(subject to restrictions on cover page)

--------------------------------------------------------------------------------